LISA R. J. PORTER
JP Law PC
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
(503) 245-6309
OSB NO. 025035
Attorney for Plaintiff


                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON


Celeste Morghann Reiling,
               Plaintiff,                                       Civil Action No. 3:17-cv-00951-SI
vs.

NANCY A. BERRYHILL                                              ORDER GRANTING A WARD
Acting COMMISSIONER of Social Security,                         OF EAJA FEES, EXPENSES
             Defendant             I                            COSTS

                                               ORDER

        Based upon the Plaintiffs Petition, the Equal Access to Justice Act (EAJA), 28 U.S.C. §

2412(d)(l)(i\) the assignment ofEiil..JP.l.. fees to Plaintiffs arromey by Plaintiff, as discussed in

Astrue v Ratliff, 130 S. Ct. 2521U.S. (2010), and 28 U.S.C. § 1920 it is hereby ordered that

EAJA attorney's fees of $6,535.91 and expenses $8.92 and costs of $12. 71, if not subject to any

offset allowed under the U.S. Department of the Treasury's Offset Program as discussed in

Ratliff shall be paid to the Plaintiff, and mailed to the attorney's office.

        Done this ___        November
                  1st day of _ _ _ _ _ _ _ , 2018

                                            /s/ Michael H. Simon
                                                U.S. District Judge

Presented by:

s/Lisa R.J. Porter
Lisa R.J. Porter, OSB 025035
Attorney for Plaintiff
5200 SW Meadows Rd., Suite 150
Lake Oswego, OR 97035
